Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to arguments and the terminal disclaimer filed on 3/18/2021. 
Thus, claims 1-29 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 3/18/2021, with respect to the pending claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).


Terminal Disclaimer
The terminal disclaimer filed on 3/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,387,471 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
Claims 1-29 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 27, and 28, the claimed features in
independent claim 1 (and substantially similar independent claim 27 and claim 28):



group;

receiving a second set of unstructured comments from a second group, the second group
being different from the first group;

identifying a significant word within each unstructured comment of the second set of
unstructured comments;

for each significant word identified within the second set of unstructured comments,
determining a frequency of occurrence of the significant word within the second set of
unstructured comments;

generating a visualization on a graphical user interface, the visualization including a
portion of the identified significant words of the second set of unstructured comments, 

wherein for each visualized significant word of the second set of unstructured comments, a first aspect of an appearance of the significant word is based on an extent to which the frequency of occurrence of the significant word in the second set of unstructured comments deviates from a frequency of occurrence of the significant word in the first set of unstructured comments; and

for each visualized significant word of the second set of unstructured comments, upon a
user selecting the significant word from the graphical user interface, displaying additional data
regarding the significant word”;



The closest prior art:
Durgin et al., US Patent No.: US 8,676,795, teaches an improved systems for a plurality of phrases may be extracted from documents associated with one or more document sources where the plurality of phrases may be filtered and processed to determine a frequency in which the plurality of phrases appear in the documents and/or a number of the document sources in which each phrase appears and a weight may be assigned to each of the phrases and, based at least in part on the assigned weight, a visual representation of the plurality of phrases may be presented where the visual representation may be dynamically updated based at least in part on an updated frequency or an updated total number of document sources associated with any one of the plurality of phrases;and 

Chitiveli et al., US Pub. No.: US 2013/0212087, teaches an improved method for rendering search results where a search request is received having a search criteria to perform with
respect to objects having content instances and a determination is made of the objects having qualifying content instances that satisfy the search criteria, an attribute value of the qualifying
content instances for a specified attribute, and appearance settings for the qualifying content instances based on the determined attribute values and the appearance settings vary based on the attribute values where tags are generated indicating the content instances and appearance settings for the content instances and a visualization of the tags in a display group are generated to provide visualization of the qualifying content instances in the objects according to the appearance settings, wherein visualizations of the tags is varied based on the determined appearance settings;



In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 5/1/2019, with particular attention to paragraphs 0059 and 0071; and the examiner also found figures 4 and 5 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        4/8/2021